Citation Nr: 0123585	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  97-26 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Social Worker


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had service from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  In the decision, the RO granted 
service connection for PTSD, and assigned a 50 percent 
initial disability rating.

The Board remanded the case for a hearing in October 2000.  
In July 2001, a hearing was held before a Member of the Board 
at the RO.  The Board notes that at the time of the Board 
remand in 2000 there were three other issues on appeal:  
service connection for dental trauma, service connection for 
facial scars and service connection for personality disorder.  
These three issues were withdrawn by the veteran at the 
hearing and are no longer before the Board for review.


FINDINGS OF FACT

1.  All evidence necessary for the resolution of the issue on 
appeal has been obtained.

2.  Due to PTSD, the veteran's contacts are so adversely 
affected as to result in virtual isolation in the community.

3.  The veteran is demonstrably unable to obtain or retain 
employment due to the symptoms of his PTSD.



CONCLUSION OF LAW

The criteria for a 100 percent initial disability rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 (1996 
& 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in Vietnam from June 1968 to June 1969.  
He filed his initial claim for service connection for PTSD in 
January 1996.  In July 1997 he began receiving treatment by a 
psychiatrist and social worker at a VA facility.  He was 
diagnosed with PTSD.

PTSD was not found on VA examinations in April 1996 and 
November 1998.  On the latter examination the examiner 
indicated that he believed the veteran experienced a sense of 
entitlement and was narcissistic.  The veteran's complaints 
were primarily of inability to get along with people and 
irritability.  The examiner's diagnoses included anxiety 
disorder charactrized by occasional panic-like episodes and 
difficulty in tolerating usual life experiences, substance 
abuse, and a personality disorder with antisocial, 
narcissistic and passive-aggressive features.  His Global 
Assessment of Functioning (GAF) was 65 and on personality 
disorder issues, a GAF of 52.

June and August 1999 reports from the veteran's treating 
psychiatrist and social worker showed symptoms including 
weekly nightmares, occasional flashbecks, avoidance of 
people, irritability, startle response, profound feelings of 
detachment and estrangement from others, sleep disturbance 
and hypervigilance.  PTSD was diagnosed and a GAF of 50 was 
assigned.

In August 1999, the veteran underwent another VA examination 
by a psychiatrist and psychologist.  The psychiatrist's 
report stated he was in agreement with the treating 
physician.  The veteran described symptoms of sleep 
difficulty, anger and irritability, flashbacks, nightmares 
several times a month, estrangement, avoidance of people and 
crowds and intrusive thoughts of Vietnam.  He indicated that 
he had not worked regularly since 1981.  At the time of the 
examination, he was living with his mother and doing odd 
jobs.  He denied any significant alcohol or marijuana use.  
On mental status examination, he was correctly oriented but 
had a depressed mood; he was irritable.  The examiner stated 
that he did not get the sense that the veteran felt any sense 
of entitlement and was not demanding.  He diagnosed the 
veteran with chronic PTSD and a GAF of 50.  The examiner 
noted that the veteran's GAF indicated serious severity and 
serious impairment in social and occupational functioning.  
The psychologist's report indicated that he conducted a 
structured PTSD interview with the veteran.  The veteran's 
answers were positive for history of PTSD-level-of-intensity-
traumas in Vietnam.  The examiner also conducted a Personal 
Assessment Inventory (PAI) which was also suggestive of PTSD, 
with prominent elevations on scales measuring traumatic 
stress, hypervigilance, and social detachment.  The 
psychologist's diagnosis was chronic PTSD with a GAF of 50.

The veteran submitted notes from his treating psychiatrist 
and social worker in support of his claim.  Several notes 
from August 1999 to December 1999 indicated that the veteran 
was having problems with depression and was unable to push 
himself to find work.  He was spending most of his time alone 
and had a continuing problem getting along with other people.  
He had serious problems with trust and tended to isolate 
himself.  He continued to be provoked easily and worked hard 
to stay away from people.  In addition, he was harboring a 
great deal of anger about his first two VA examinations.

VA mental health treatment notes from January to September 
2000 indicate the veteran's increasing isolation.  He spent 
most of his time alone.  His closest relationship was with 
his daughter, but he saw her only once a month.  He spoke to 
her by phone regularly.  His ability to tolerate stress and 
function had been seriously diminished.  He was still not 
working and doing very little.  Several notes indicate an 
ongoing problem with a neighbor.  The veteran felt the 
neighbor had been harassing him.  The neighbor confronted him 
in front of the veteran's home.  The veteran ran after his 
neighbor who called the police.  The neighbor filed a 
restraining order against the veteran.  The veteran continued 
to be provoked easily and worked hard to stay away from 
people.  He was aware of his own explosive temper.

The veteran's psychiatrist and social worker submitted 
another report in December 2000.  The report indicated that 
the veteran's last official employment was in 1981.  He had 
been doing odd jobs off and on ever since.  The veteran's 
daughter helped him to pay his bills and keep track of his 
medication.  The veteran had an irrational fear of being in 
contact with objects that others had touched.  He had little 
contact with members of his family other than his daughter.  
The report notes that the veteran experienced the entire 
spectrum of PTSD.  He had daily intrusive thoughts of 
Vietnam, nightmares twice weekly, flashbacks, significantly 
diminished interest and extreme feelings of detachment or 
estrangement.  He avoided thoughts, feelings and converstions 
related to Vietnam, avoided activities, people and places 
that reminded him of the trauma, and avoided movies and 
television programs dealing with combat.  He was irritable 
and had angry outbursts several times a day.  He had been 
arrested for menacing and had been charged with assault 
several times.  He had problems with hypervigilance and was 
easily startled.  The report indicates that the veteran had 
been receiving treatment for three years with little 
progress.  His progress was guarded to poor.  The veteran was 
not a good candidate for employment due to his extreme 
problems interacting with others.  The psychiatrist's 
diagnosis was chronic, severe PTSD with a GAF of 45.

The veteran and his social worker testified before a Member 
of the Board in a hearing held at the RO in July 2001.  The 
veteran testified that had had no real employment since 1980.  
Since that time he had worked on small projects from time to 
time and generally got his work through word of mouth.  He 
stated that he could not function in social relationships and 
tried not to go out in public.  He testified that he was 
irritable all the time and had nightmares three to four times 
a week.

The veteran's social worker testified that the veteran was 
impulsive and volatile.  She stated that in the right 
situation he could harm someone.  She noted that he avoided 
dealing with emotion and displayed a lack of judgment.  She 
testified that he could not tolerate being around other 
veterans or anyone else.

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, the statement 
of the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's treatment 
records, reports from his treating psychiatrist and social 
worker and the reports from three VA examinations.  In 
addition, the evidence includes testimony of the veteran and 
his social worker at a hearing before a Member of the Board 
held at the RO in July 2001.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a veteran who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate him claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to VA benefits.  Therefore, no further assistance 
to the veteran with the development of evidence is required.

III.  Criteria

The Board notes that the appeal for a higher evaluation for 
PTSD arises from the initial rating decision that established 
service connection for the disability and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered including the possibility of a 
staged rating (i.e., separate rating for separate periods of 
time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for psychiatric 
disorders were revised, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board will consider the veteran's 
claim for an increased rating under both the old and the new 
rating criteria.

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), a 50 percent disability evaluation encompasses 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerable impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
maintain employment.  A 100 percent rating is warranted where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A 100 
percent rating is also warranted where the veteran is 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that a 50 percent rating is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

IV.  Analysis

The veteran's treatment reports indicate that, due to 
symptoms of PTSD, he has been isolating himself for several 
years.  He is uncomfortable in social relationships and 
avoids going out in public.  He testified that whenever he 
finds himself in a group his first instinct is to get away.  
His closest relationship is with his daughter.  However, even 
that relationship is limited.  He testified that he sees her 
once a month with most of their contact occurring over the 
telephone.  He feels harassed by neighbors and his volatile 
temper has led to several arrests.  Based on such evidence, 
the Board finds that his inability to deal with other people 
has led to a virtual isolation in the community.

The veteran testified and it has been noted in his treatment 
records that he is unable to hold down a steady job.  His 
psychiatrist's December 2000 report clearly states that the 
veteran is not a good candidate for employment due to his 
extreme problems interacting with others.  In this case, the 
Board finds that the opinion of the veteran's treating 
psychiatrist is more convincing than the previous VA 
examination reports because the treating psychiatrist has 
spent more time with the veteran and is better able to 
comment on his current condition and prognosis.  Moreover, on 
the most recent examination in August 1999, his GAF score was 
45 which is consistent with the level of functioning reported 
by his treating psychiatrist and social worker.  

The Board finds that the veteran has satisfied two of the 
three criteria for a 100 percent rating pursuant to the 
regulations in effect November 6, 1996 and prior thereto.  
Accordingly, since each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating, the veteran is 
granted a 100 percent initial disability rating pursuant to 
Diagnostic Code 9411.  The Board also finds that a staged 
rating is not required as the severity of the disorder has 
not significantly varied since the date of the initial claim.


ORDER

A 100 percent initial rating for post-traumatic stress 
disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

